Citation Nr: 0526487	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 60 percent for low back 
disability including postoperative disc disease, arthritis, 
and spinal stenosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to April 1973. This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran had 
requested, then cancelled (in November 2001), a 
videoconference hearing before a Veterans Law Judge.  

The matter of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
(TDIU) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

The veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire spine. 


CONCLUSION OF LAW

A schedular rating in excess of 60 percent for low back 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Code 
5293 (effective prior to Sept. 23, 2002), Codes 5292, 5293 
(effective prior to Sept. 26, 2003), Codes 5235-5243 (2004), 
38 C.F.R. § 4.124a Code 8520 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 2003 letter 
informed him that to establish entitlement to an increased 
rating for a disability required current medical evidence 
that the disability had increased in severity.  It also 
explained that VA was responsible for obtaining medical 
records from VA health care facilities and other federal 
facilities and that VA would assist in obtaining private 
treatment records, but it was ultimately the veteran's 
responsibility to obtain private records.  The September 2000 
rating decision, an April 2001 statement of the case (SOC) 
and supplemental SOCs (SSOCs) in May 2004, June 2004, 
November 2004 and June 2005 provided the text of applicable 
regulations and explained what the evidence showed and why a 
rating in excess of 60 percent was denied.  The May 2004 and 
November 2004 SSOCs specifically advised the veteran of 
September 2002 and September 2003 changes in the criteria for 
rating disabilities of the spine.    

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claim, the July 2003 
letter also specifically asked him to submit (or identify for 
VA to obtain) any additional information or evidence.  This 
was equivalent to asking him to submit any pertinent evidence 
in his possession.  While VCAA notice was not provided prior 
to the rating decision on appeal (as the January 2000 rating 
decision preceded enactment of the VCAA), the veteran has had 
sufficient opportunity to respond after complete notice was 
given and the claim was readjudicated after complete notice 
was given.  He is not prejudiced by any notice timing 
deficiency because any such deficiency early in the process 
was cured by his having a full opportunity to participate in 
the adjudication/appeals process after notice was given.  No 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  VA also arranged for 
orthopedic evaluations in November 1999, August 2003 and 
March 2005.  The veteran has not identified any additional 
evidence pertinent to his claim.  VA has met its assistance 
obligations.  No further assistance is required.  The 
claimant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service medical records reveal that on separation examination 
the veteran was noted to have bilateral spondylosis of L5, S1 
and degenerative joint disease of the lumbar spine.  

In June 1980, service connection was granted for 
spodylolysis, rated 20 percent.  In October 1999, the veteran 
filed a claim for an increased rating.  In January 2000, the 
rating was increased to 60 percent effective October 1999.  
In April 2000 the veteran was granted a total disability 
rating based on individual unemployability (TDIU).  In 
September 2000, the low back disability rating was 
temporarily (from May 9, 2000 to July 1, 2000) increased to 
100 percent based on the need for convalescence following low 
back surgery.  In January 2004 a temporary (from September 4, 
2001 to November 1, 2001) total percent rating was again 
awarded for convalescence following low back surgery.   In 
addition, service connection was granted for radiculopathy of 
the right lower extremity, rated 10 percent disabling 
effective September 23, 2002.       
On VA examination in November 1999, the diagnostic impression 
was traumatic spondylosis at L4-L5 associated with herniation 
of nucleus pulposus at L4-L5 and L5-S1 with degenerative disc 
disease involving L4-L5 and L5-S1 by MRI of the lumbar spine.  
There was associated exaggerated lordosis with an increased 
Ferguson's angle and poor weight bearing of the lumbar spine 
on the sacrum, by x-rays of the lumbar spine.  There was also 
associated sciatic radiculopathy involving the left lower 
extremity and chronic lumbosacral strain with recurrent acute 
exacerbations.  The veteran was found to need a cane for safe 
ambulation as his gait was unsteady as a result of the 
sciatic involvement of the left lower extremity.  He 
indicated that he had low back pain that would last all day 
on a daily basis.  He had greater pain with prolonged 
standing, prolonged walking, prolonged sitting and on 
stooping or bending forward.  In spite of intensive medical 
treatment, the low back pain had gradually become much worse.  
The veteran stated that the pain in the lower back continued 
to radiate down the left lower extremity with tingling and 
numbness of the left lower extremity.  Physical examination 
showed significant limitation of motion without ankylosis.  
On acute flare-ups of pain there was probably 50 percent less 
range of motion of the lumbar spine and pain was visibly 
manifested in the lumbar spine on motion.  There was also 
exaggerated lordosis, moderate paravertebral muscle spasm and 
neurological abnormality involving the lumbar spine.  
Neurological examination of the left lower extremity revealed 
that the deep tendon reflexes were depressed.  Pin prick and 
vibratory sensations were also depressed in the left lower 
extremity and supine straight leg elevation of the left lower 
extremity was limited to five degrees. 

A March 2000 MRI showed lumbosacral disc pathology and spinal 
stenosis.  The veteran reported an increase in low back pain 
with intermittent left and right leg numbness.  An April 2000 
private MRI revealed lumbosacral disc pathology and stenosis 
without evidence of nerve root displacement or impingement at 
the neural foraminal level. 

Private medical records from May 2000 show that the veteran 
underwent lumbar spinal fusion of L4 with pedicle screws in 
L4, L5 and S1, lateral transverse process bone graft, 
interbody fusion at the L4-5 and L5-S1 levels, complete 
laminectomy of L4-5 and partial laminectomy of L3 and S1 and 
bilateral exploration of L4, L5 and S1 nerve roots.  The 
postoperative diagnoses were L5 and S1 spondylolisthesis, 
grade I, herniated disk, L4-5 and L5-S1 and right greater 
than left lower extremity radiculopathy.   

Private progress notes from June 2000 to April 2001 shows 
follow up treatment by Dr. S.  The veteran had problems with 
pain in the right sacroiliac joint for which he was given an 
injection in March 2001.  In April 2001 he indicated that the 
injection only helped him for a couple of days and then the 
pain returned.  The diagnoses at the time were 
spondylolisthesis and spondylosis NOS.   

An August 2000 VA progress note reflects that the veteran had 
significant improvement with significant decrease in pain 
after the May 2000 surgery.   

A January 2001 private MRI showed lumbosacral surgical 
residual pathology.  There was typical postoperative 
enhancing fibrosis at all operated levels that extended 
anterolaterally to the right filling the lateral recesses on 
the right of the operated levels.  No focal disc pathology 
was seen.

A January 2001 letter from Dr. S indicates that the veteran 
has a severe history of degenerative disc disease at L4-L5 
and L5-S1 and had undergone a lumbar spinal effusion at L4 to 
the sacrum.  He continued to have significant back and leg 
pain and it was felt that he was 80 percent disabled and 
would be so disabled for the foreseeable future.  

A February 2001 VA progress note shows that the veteran's 
lumbar laminectomy scar was healing well, but that he was 
still having some low back pain, was still using a cane, and 
was unable to bend forward without discomfort.    

An April 2001 letter from Dr.S indicates that the veteran's 
back condition was recently reevaluated.  He was being 
treated for a lumbar spine fusion at L4-5 and L5-S1 with a 
laminectomy and had spondylolisthesis without myelopathy, 
cervical sponylolysis, disc displacement and osteoarthritis.  
He suffered from severe spinal arthritis in the lumbar spine 
and severe leg pain and paresthesias that made it very 
difficult for him to walk without the assistance of a cane or 
another device.  Due to the severe surgeries and continued 
severe physical symptoms, Dr. S felt that the veteran was 100 
percent disabled and could not pursue any worthwhile type of 
employment due to his limitations.  He did not expect the 
veteran to improve significantly due to his age and the 
severe degenerative nature of his disease.  

In his May 2001 Form 9, the veteran indicated that he felt 
that he did have ankylosis of the spine and met the criteria 
for a 100 percent rating because he did not stand straight 
and was unable to bend down and needed to have his spouse 
assist him in dressing his lower extremities.

A June 2001 private X-ray report notes diagnostic impressions 
of mild canal stenosis L3-4 secondary to a bulging disc, 
facet hypertrophy and ligamentum flavum hypertrophy.  A 
separate myelogram showed a diagnostic impression of 
bilateral extradural defects at L3-L4.  

Private surgical records from September 2001 show that the 
veteran underwent a complete laminectomy of L3 and medical 
facetectomy, foraminotomy and exploration of L3, L4, L5 and 
S1 nerve roots on the right side and L3 and L4 nerve roots on 
the left side to try to help relieve the veteran's severe 
right extremity pain.

On VA medical examination in August 2003, the diagnoses were 
chronic back strain secondary to degenerative disc disease of 
L5 and S1 status post laminectomy at the level of L3, L4 and 
L5 with complete laminectomy of L3 with evidence of mild 
residuals of sciatic radiculopathy to the right lower 
extremity.  The veteran indicated that his back had gotten 
worse since a motor vehicle accident in February 2003.  He 
complained of constant pain of the worst possible level and 
indicated that while pain medication helped, the pain was 
still extremely intense.  The pain radiated to his right leg, 
posterior aspect, going down to his knee and even to his 
ankle and foot and was associated with some numbness and 
tingling sensation in the thigh, and ankle and right foot.  
He also complained of pain all over his body due to 
osteoarthritis.  He had not experienced acute flare-ups, but 
had a constant almost agonizing pain in his back that was 
relieved with rest.  He denied having any flare-ups of this 
pain that required bed rest prescribed by a physician.  He 
continued to walk with a cane due to right leg weakness, and 
was not able to do anything at home.  Physical examination 
showed no signs of the almost constant agonizing pain the 
veteran complained of.  The veteran did walk with a limp, 
using a cane and was not using any braces for his ankles.  
There was an old surgical scar on the lumbosacral area that 
measured around six inches and was well healed.  There was 
mild tenderness to deep palpation in the lumbosacral spine 
area.  The examiner was not able to evaluate flexion or 
extension as the veteran indicated that he did not do any 
bending.  Right and left lateral flexion were each around 20 
degrees with mild pain that started and ended at 20 degrees.  
Rotation was to 30 degrees with mild pain that started around 
20 degrees.  There was mild muscle atrophy of both thighs, 
mildly worse on the right.  Strength in the lower extremities 
was about 5-/5 on the right side and 5+/5 on the left side.  
There was decreased sensation on the posterior aspect of the 
right thigh in relation to the lower aspect of the right leg.  
The veteran did not complain of left leg sensitivity.  The 
strength of both feet was 5/5 with no evidence of foot drop.  
The veteran had Wadell's sign for non-organic signs of pain 
which made it difficult to assess his spinal condition.  The 
examiner found that the veteran was suffering from residuals 
of sciatic radiculopathy but not from current sciatic 
radiculopathy and that there was mild functional impairment 
due to his back condition.  A lumbosacral spine series 
revealed fusion changes at L4, L5 and S1, with adequate 
alignment of the prosthesis and no evidence of complications.

A January 2004 letter from Dr. S indicated that the veteran 
had continued complaints of pain, especially in the right 
lower extremity.  Dr. S specified that the EMG and nerve 
conduction studies done by Dr. B showed continued and 
permanent nerve injury and damage.  Because of the veteran's 
continued pain complaints Dr. S felt that the veteran was 100 
percent disabled.

Private progress notes from January 2004 to April 2004 show 
follow-up treatment by Dr. S and neurological testing from 
Dr. B.  In January 2004 Dr. S found that a CT scan with 
myelogram and an MRI of the right lower extremity were 
relatively normal but did show a decompression.  A January 
2004 electromyograph (EMG) produced findings consistent with 
acute severe right S1 radicular injury.  A January 2004 nerve 
conduction study showed abnormal peroneal response in the 
right side probably related to proximal compressions.  Dr. 
B's resulting diagnostic impressions were lumbosacral root 
lesion and evidence of acute severe right S1 radicular 
injury.  An April 2004 CT scan with myelogram showed a little 
foraminal stenosis at L5-S1 on the right side but no obvious 
significant root impingement.  

On VA examination in March 2005 (by the physician who 
conducted the August 2003 VA examination), the examiner found 
that the veteran's condition was basically unchanged since 
August 2003, with no evidence of any more compression of his 
sciatic nerve and no more evidence of narrowing of the 
foramina or any evidence of spinal stenosis.  It was noted 
that the veteran complained of flare-ups of pain as soon as 
he did any movement.  The pain was usually in the hip area, 
with severe pain that was only relieved with rest involving 
no movement of his lower back.  The pain radiated down his 
right knee and right foot and felt like a "Charlie horse" 
on his right calf.  The veteran denied using a back brace, 
and indicated that he was able to take care of his home if 
his wife was away.  On physical examination the veteran was 
found to have some mild bilateral muscle atrophy of the lower 
extremities, worse on the right.  Strength in the right lower 
extremity was about     5-/5.  The veteran complained of some 
sensory deficit to his lower extremities mostly to the right 
leg below the knee going down to the foot.  The examiner 
indicated that this symptomatology was the characteristic 
dermatome of L5-S1.  There was some limitation of motion.  
The examiner opined that the veteran would have moderate 
functional impairment during acute flare-ups and repetitive 
use and mild functional impairment during periods of no 
flare-ups.  In his commentary, the examiner indicated that x-
rays and MRI studies did not show that the veteran had any 
unfavorable angle or marked deformity as a result of surgical 
placement of the titanium rods in his lumbar spine and that 
his condition was basically unchanged since the August 2003 
examination.  

III.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses stenosis, spondylosis, lumbosacral strain, disc 
disease, and arthritis.  Notably, the criteria for rating 
disc disease and disabilities of the spine were revised, 
effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  

As the veteran's low back disability is already rated 60 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 60 percent rating was 
assigned under 38 C.F.R. § 4.71a Code 5293 (for 
intervertebral disc syndrome) in effect prior to September 
23, 2002.  Code 5293 provided a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  This 60 percent rating was the maximum available 
evaluation under this code.  As the veteran's spinal 
condition does not involve residuals of vertebral fracture 
(making Code 5285 inapplicable), prior to September 23, 2002, 
the only way the veteran's spinal condition could warrant a 
schedular rating in excess of 60 percent was under Code 5286, 
if ankylosis of the spine were shown.  Code 5286 provided a 
100 percent rating for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle, with marked deformity and 
involvement of the major joints or without other joint 
involvement.  However, while functional limitations (of 
motion) due to pain may approximate a level of impairment 
consistent with ankylosis, there is no actual clinical 
finding of ankylosis, much less ankylosis at an unfavorable 
angle.  Hence, a rating in excess of 60 percent based on the 
rating criteria in effect prior to September 23, 2002 is not 
warranted.  

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

The maximum rating for incapacitating episodes under Code 
5293 was 60 percent, making it impossible for the veteran's 
spinal condition to be rated higher than 60 percent based on 
such episodes.  A January 2004 rating decision granted a 
separate 10 percent rating under Code 8520 for the veteran's 
neurological impairment, and he has not appealed this rating.  
This rating pertains to the right lower extremity, the only 
area of neurological impairment that the medical evidence 
consistently relates to the veteran's spinal condition.  
While the November 1999 VA examination noted associated 
sciatic radiculopathy of the left lower extremity, since the 
August 2003 VA examination, there are no findings of record 
indicative of left lower extremity radiculopathy.  
Consequently, as the present level of functioning is of 
primary concern (see Francisco, supra), the Board finds that 
a separate compensable rating for left lower extremity 
neurological impairment is not warranted.   

Since the veteran's neurological manifestations are rated 10 
percent (and that rating has not been placed in dispute), and 
since other neurological manifestations warranting separate 
rating are not shown, for an increase in the rating for low 
back disability, it must be shown, essentially, that there 
are orthopedic manifestations warranting a rating in excess 
of 60 percent.  Since the veteran's spinal condition does not 
involve a vertebral fracture (Code 5285), to warrant a 70 
percent rating, orthopedic manifestations must include 
unfavorable ankylosis of the entire spine (for a 100 percent 
rating under Code 5286).  However, as mentioned above, the 
record contains no medical evidence of ankylosis, much less 
unfavorable ankylosis.  

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
spinal conditions involving disc disease should either be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine, (Codes 5235-5243) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Code 5243).  Code 5243, as it 
pertains to incapacitating episodes provides a maximum rating 
of 60 percent.  Consequently, it is impossible for the 
veteran to be granted a rating in excess of 60 percent under 
this code.  Under the General Rating Formula, a 100 percent 
rating is available for unfavorable ankylosis of the entire 
spine.  However, since there is no medical evidence of record 
showing unfavorable ankylosis, a rating in excess of 60 
percent under the General Formula is not warranted. 

While the veteran argues that he does have ankylosis of the 
spine, as a layperson, he is not competent to diagnose 
ankylosis.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

It is also notable that the veteran has already been awarded 
a TDIU rating.  Consequently, VA has already used appropriate 
rating criteria to account for Dr. S's expressed opinion that 
the veteran is 100 percent disabled due to spine disability, 
and could not pursue any worthwhile type of employment.  
Furthermore, referral for extraschedular consideration is not 
warranted given that the veteran has already been granted 
TDIU.  This total rating quite obviously accounts for any 
impairment in earning capacity that the veteran may suffer as 
a result of his disabilities.  See 38 C.F.R.  § 3.321(b)(1). 

In summary, the disability picture presented by the veteran's 
spinal condition does not reflect symptoms or a symptom 
combination sufficient to satisfy or approximate the 
schedular criteria for a rating in excess of 60 percent, and 
extraschedular considerations have already been accounted for 
by the grant of TDIU.  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

A rating in excess of 60 percent for low back disability is 
denied.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision (by filing the NOD within one 
year of the date of mailing of notice of the RO decision), VA 
must respond by explaining the basis of the decision to the 
veteran (in the form of a SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In an April 2000 rating decision, the RO granted the 
veteran's TDIU claim effective October 1999.  Then in August 
2000, the veteran indicated in a signed statement that he 
desired reconsideration of the effective date of the award, 
given that his last employment was back in November 1994.  In 
response to this statement the RO did not issue an SOC but 
simply issued a denial of the veteran's claim in a subsequent 
rating decision.

The Board finds that the veteran's August 2000 statement is a 
NOD with the effective date for the grant of TDIU.  
Consequently, under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.   See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  

Consequently, the case is REMANDED for the following:

The RO should issue a SOC addressing 
the matter of entitlement to an 
earlier effective date for the grant 
of TDIU, including citation to all 
pertinent law and regulations, and 
reflecting consideration of all 
evidence of record.  The veteran must 
be advised of the time limit for 
filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, if the 
appeal is timely perfected, this issue 
is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


